
	

114 SJ 35 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of Labor relating to “Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and Disclosure Act”.
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		114th CONGRESS
		2d Session
		S. J. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2016
			Mr. Flake (for himself and Mr. Alexander) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Department of Labor relating to Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and
			 Disclosure Act.
	
	
 That Congress disapproves the rule submitted by the Department of Labor relating to Interpretation of the Advice Exemption in Section 203(c) of the Labor-Management Reporting and Disclosure Act (81 Fed. Reg. 15923 (March 24, 2016)), and such rule shall have no force or effect.  